Case 3:18-cv-00360-DB Document 68 Filed 06/26/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
BURNHAM PROPERTIES, LTD., §
Plaintiff, §
§

v. : EP-18-CV-360-DB
KAPLAN HIGHER EDUCATION, §
LLC f/k/a KAPLAN HIGHER §
EDUCATION CORPORATION; and —s §
SACMD ACQUISITION §
CORPORATION, §
Defendants. §

FINAL JUDGMENT

On this day, the Court issued an order dismissing all claims in the above-
captioned case. The Court now enters this Final Judgment in accordance with Federal Rule of
Civil Procedure 58.

Accordingly, IT IS HEREBY ORDERED that the above-captioned case is
DISMISSED WITH PREJUDICE.

SIGNED this 26th day of June 2020.

ocx
E ORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE
